 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                         SACRAMENTO DIVISION

11

12   DENNIS LYN BROOKS,                                 Case No.: 2:18-cv-01605-TLN EFB P
13                                          Plaintiff, [PROPOSED] ORDER VACATING THE
                                                       DEADLINES IN THE DISCOVERY AND
14                  v.                                 SCHEDULING ORDER PENDING
                                                       MEDIATION
15
     K. LOFTIN, et al.,
16
                                         Defendants.
17

18

19         The Court, having considered Defendants’ motion to vacate the deadlines in the Discovery
20   and Scheduling Order, and good cause appearing:
21         IT IS ORDERED that the deadlines in the Discovery and Scheduling Order (ECF No. 17)
22   are vacated. If necessary, the Court will issue an amended Discovery and Scheduling Order after
23   the mediation in this case, set for February 27, 2019.
24

25   Dated: January 8, 2019.                              _____________________________
                                                          The Honorable Edmund F. Brennan
26

27

28

                                                                    [Proposed] Order (2:18-cv-01605-EFB)
